DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 10/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 76-79, 82, 83, 85 and 91 have been amended.  Claims 1-75, 80 and 81 have been cancelled.  Claims 96-98 are newly added.  Accordingly, claims 76-79 and 82-98 remain pending in the application.  Claims 89-95 stand withdrawn from further consideration, without traverse.  Claims 76-79, 82-88 and 96-98 are currently under examination.

Election/Restrictions
	The species election requirement for “a biocompatible material” dated 2/17/2021 is hereby withdrawn.  The previously withdrawn biocompatible material species are rejoined.

Priority
	In the previous Office Action dated 5/26/2021 (pages 2-3), it was asserted that claim 80 recited a limitation that was not supported by the prior-filed applications.  Claim 80 has been cancelled and thus, the priority issue is rendered moot.  

Withdrawn Rejections
	Applicant’s amendment renders the objection to the specification regarding proper antecedent basis to the subject matter claimed in instant claim 80 moot.  Specifically, claim 80 has been cancelled.  Thus, the antecedent basis issue no longer exists.  The objection has been withdrawn.
Applicant’s amendment renders the objection to the specification regarding the missing description of Fig. 12 moot.  Specifically, Applicant has amended the specification to include a description of Fig. 12.  Thus, said objection has been withdrawn.

Applicant’s amendment renders the objection to claim 76 moot.  Specifically, claim 76 has been amended as suggested. The objection has been withdrawn.

Applicant’s amendment renders the rejection of claim 80 under 35 USC 112(a) (enablement) moot.  Specifically, claim 80 has been cancelled.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claim 81 under 35 USC 112(a) (written description) moot.  Specifically, claim 81 has been cancelled and applicant’s arguments at pages 16-17 are persuasive.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejections of claims 77, 78, 81-83 and 85 under 35 USC 112(b) moot.  Specifically, the terms “preferably” and “such as” have been removed from 

Applicant’s amendment renders the rejection of claims 76-78 and 82-87 under 35 USC 102 over Bencherif moot.  Bencherif is silent to the newly added limitation, “where the ratio of Dc/T is larger than 1”.  Thus, the rejection has been withdrawn.

Response to Declaration 1.132
The declaration under 37 CFR 1.132 filed 10/26/2021 is insufficient to overcome the rejection of claims 76-68 and 80-88 based upon insufficiency of disclosure under 35 U.S.C. 112(a) as set forth in the last Office action because while the declaration shows images of particles formed from additional materials (e.g., Matrigel®, collagen I, polyurethane, polyethylene and PDMS) having an irregular shape, protrusions and interconnected channel-type conduits, the evidence provided lacks data regarding Young’s modulus, anisotropicity index, and ratio of Dc/T.  The claims require specific values of Young’s modulus, anisotropicity index, ratio of Dc/T (see claim 76) and there is no indication in the evidence provided that said particles possess all of the characteristics claimed.  Thus, the evidence is not commensurate in scope with the claimed invention.

Maintained Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-78 and 82-88 stand rejected and claims 79, 96-98 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 76 is drawn to a particle for use in manufacturing an implantable soft tissue engineering material, the particle comprising a three-dimensionally warped and branched sheet and requires various characteristics/properties such as the biocompatible material having interconnected conduits, a Young’s modulus of 1 kPa to 1 GPa, the particle has a Young’s modulus of 100 Pa to 15 kPa, protrusions, conduits having a anistropicity index of 1.01 to 5.00 and a ratio of mean conduit diameter (Dc) to mean sheet thickness (T) being larger than 1.
MPEP 2163.03(V) states,
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Emphasis added.
Independent claim 76 does not recite any specific materials and while depending claims 77-79, 96 and 97 recite sheet materials, a skilled artisan would not be able to immediately envisage which materials, once formed into particles, will possess all of the properties/characteristics claimed.  The instant specification provides 3 examples using carboxymethylcellulose with a MW of 700 kDa (Example 1), hyaluronic acid (Example 2b), and carboxymethylcellulose with a MW of 1500 kDa (Example 3).  The comparison examples (Example 5.1) do not give any details of the ingredients used or how they were made – only the resulting inferior properties and characteristics (Example 5.1).  The specification also states that a classical emulsion polymerization method would not lead to the desired structure of particles having protrusions (pg. 17, 2nd to last para.) indicating that not any method of making a particle will yield the claimed invention. While the specification teaches various methods of making the particles and provides examples, the disclosure does not evaluate said examples for all of the properties/characteristics claimed in the instant claims.  A skilled artisan would not be able to readily select any biocompatible material within the claimed Young’s modulus and expect it to meet all of the characteristics claimed.  Thus, more guidance is necessary for a skilled artisan to be able to select a particular biocompatible material that will yield all of the characteristics claimed.  Accordingly, the claims are lacking written description because the claims only describe the invention using functional language specifying desired characteristics/properties but 
It is noted that dependent claims 82-88 and 98 do not remedy the written description issue and as such said dependent claims suffer from the same deficiency.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the claims meet the written description requirement because the claimed limitations were described in the originally filed disclosure, such as in claims 1 and 19, the disclosure details relevant identifying characteristics, and the specification provides examples of the claimed particle (Remarks, pages 11-12). 
	In response, it is respectfully submitted that the claims require a particle having various characteristics including a particular Young’s modulus of 100 Pa to 15 kPa, an irregular shape, a number of protrusions, interconnected channel-type conduits, an anistropicity index of 1.01 to 5.00, and a ratio of Dc/T being larger than 1.  The claims also require that the starting material is biocompatible material a Young’s modulus of 1 kPa to 1 GPa.  The instant specification lists exemplary starting materials.  The instant specification also lists suitable methods of making.   However, even with this guidance, there is nothing further that shows that selecting a biocompatible material having a Young’s modulus between 1 kPa to 1 GPa and performing a suitable method of making, would result in the claimed particle having all of the specific characteristics claimed.  The specification does not evaluate any of examples for all of the properties/characteristics claimed. Thus, for these reasons, applicant’s argument is unpersuasive.
Remarks, pages 12-14.
	In response, it is respectfully submitted that while Applicant asserts that a skilled person would know how to test particles to determine whether they contain the required structural features, Applicant has provided no evidence to support their assertion.  Furthermore, even assuming arguendo, the process of selecting materials, performing a method of making, testing the particles for each and every characteristic amounts to undue experimentation.  First, any biocompatible material having a Young’s modulus between 1 kPa and 1 GPa can be chosen which is innumerable.  Second, the selection of a method of making the particle from those discussed in the Examples would need to be chosen.  Third, the resulting particle would need to be tested by various undescribed methods to determine whether said particles contain the required structural features including a 3D warped and branched sheet, irregular particle shape, protrusions, a Young’s modulus of 100 Pa to 15 kPa, interconnected channel-type conduits, an anistropicity index of 1.01 to 5.00, and a ratio of Dc/T being larger than 1.  Without further guidance, a skilled artisan would not be able to predict which biocompatible material having a Young’s modulus between 1 kPa and 1 GPa would result in a particle having all of the claimed characteristics.  This lack of predictability imposes a skilled artisan to undergo undue experimentation.  Thus, for these reasons, applicant’s argument is unpersuasive.
Remarks, page 14.
	In response, it is respectfully submitted that the Examples are inadequate because they do not discuss the claimed characteristics or evaluation thereof.  Applicant asserts that a skilled artisan would know how to make particles that contain the features specified in the claims, however Applicant has provided no evidence to support their assertion.  Furthermore, even assuming arguendo, the process of selecting materials, performing a method of making, testing the particles for each and every characteristic amounts to undue experimentation.  First, any biocompatible material having a Young’s modulus between 1 kPa and 1 GPa can be chosen which is innumerable.  Second, the selection of a method of making the particle from those discussed in the Examples would need to be chosen.  Third, the resulting particle would need to be tested by various undescribed methods to determine whether said particles contain the required structural features including a 3D warped and branched sheet, irregular particle shape, protrusions, a Young’s modulus of 100 Pa to 15 kPa, interconnected channel-type conduits, an anistropicity index of 1.01 to 5.00, and a ratio of Dc/T being larger than 1.  Without further guidance, a skilled artisan would not be able to predict which biocompatible material having a Young’s modulus between 1 kPa and 1 GPa would result in a particle having all of the claimed 
	Applicant argues that the Declaration provides data that demonstrates particles made of a variety of biocompatible materials using different methods meet the limitations specified in the claims (Remarks, pages 14-16).
In response, it is respectfully submitted that while the declaration shows images of particles formed from additional materials (e.g., Matrigel®, collagen I, polyurethane, polyethylene and PDMS) having an irregular shape, protrusions and interconnected channel-type conduits, the evidence provided lacks data regarding Young’s modulus, anisotropicity index, and ratio of Dc/T.  The claims require specific values of Young’s modulus, anisotropicity index, ratio of Dc/T (see claim 76) and there is no indication in the evidence provided that said particles possess all of the characteristics claimed.  Thus, the evidence is not commensurate in scope with the claimed invention.
	For the above reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617